DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least two (2) related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Response to Amendment
The amendment filed on 26 May 2022 has been entered, leaving claims 1-12 pending, of which claim 12 is new.

Election/Restrictions
The election without traverse of Species A on 26 May 2022 is acknowledged, thereby leaving claim 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f): (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the claim 1 ejection portion and movement portion, the claim 3 mechanism, the claim 4 mechanism, the claim 5 air exhausting structure, and the claim 11 recess portion.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claims 9-12 are objected to because of the following informalities:  
The recitation of a “control portion” in each of claims 9-11 should be changed to “controller”.
At the end of claim 12, terms such as “of the ejection portion” should be added.
Appropriate correction of these issues (a)-(b) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 4, 5, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following limitations, in particular, raise indefiniteness issues:
It is unclear in claim 2 how a single wall can be formed to provide a plurality of spaces each surrounded by the one wall.
Since antecedent basis is not clearly conveyed, it is unclear whether the recitation of “fused thermoplastic resin” in each of claims 4 and 8 is intended to refer back to the “first” or to the “second” fused thermoplastic resin of claim 1.
It is unclear exactly which, if any, of the claim 1 first and/or second resin that the claim 5 nozzle is intended to be responsible for supplying.
It is unclear in claim 8 exactly what the viscosity control is being provided with respect to, i.e. entirely within the claim 7 viscosity range(s), from outside of to within the claim 7 viscosity range(s), or from inside to outside of the claim 7 viscosity range(s).
Since antecedent basis is not clearly conveyed for the claim 11 recitation of “layers”, it is unclear whether it is required for the claim 11 layers to each be formed by the claim 1 ejecting of first fused thermoplastic resin, or whether one or more of these layers may be construed as being formed from a material or supplying distinct therefrom.
Also in claim 11, it is unclear if it is required for the recess portion to be formed between each of the recited layers, or whether the claim may be construed as comprising only a single recess portion formed between more than one of the recited layers.
Appropriate correction of these issues (a)-(f) is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for one or more rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoshevis (US 5,529,471).
As to the pending claims, it is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the pending claims are thus not believed to further limit the claimed apparatus or its structure.
As to claim 1, Khoshevis teaches a three-dimensional shaping device comprising each of the claimed ejection portion, base stage, and movement portion (see at least the fig. 1, 3, 4 and 6 embodiments and their corresponding description), with a controller being provided and configured to provide the claimed control of the movement portion to form the claimed wall and space followed by filling the space, including for example by bringing a top surface of the wall and a bottom surface of the ejection portion into contact with each other and ejecting/injecting as claimed (see, for example, the one or more control means, system(s), mechanism(s), device(s) and/or computer(s) of the above embodiments in addition to the 5:10-16 provision of thermoplastic(s) for both of the wall-forming and space-filling material (hereby characterized as “fused” as claimed based on the broadest reasonable interpretation of this claim term and/or its plain and ordinary meaning), with at least the fig. 6 embodiment in particular providing plate 74A for the 7:21-23 resting on the upper wall rim).
The above Khoshevis device also comprises the claim 2 configuration (see again at least the fig. 4 and 6 embodiments and their corresponding description), comprises the claim 4 mechanism to adjust injection pressure (see disclosure, for example, of valve 35 in addition for example to the applied injection associated with the fig. 6 embodiment), and is believed to comprise the claim 10 interconnection on account of space 30 being “filled” by the space-filling material. The claim 11 recess portions are believed to be met either by recesses defined by the shape or outline of the Khoshevis spaces as depicted for example in figs. 4 and 6, or by the fact that successive layers of the wall-forming material would be expected to yield recess portions defined therebetween to at least some extent as is typical in the field of additive manufacturing.
As to claims 3 and 9, it is noted that the claim 3 mechanism for adjusting contact pressure can be construed in Khoshevis as one or more of the disclosed mechanism(s) responsible for bringing plate 74A into resting contact (i.e. non-deforming contact, as evidenced by at least the disclosed figures) with the upper rim of the associated space-forming wall, on account for example of (a) an inherent ability of this/these mechanism(s) to provide for this claimed adjustment, and/or on account of (b) this/these mechanism(s) in essence adjusting to and from a state in which zero and non-zero contact pressure exists, and further to a state in which a contact pressure associated with the disclosed state of rest is provided. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshevis as applied to claim 1 above, or in the alternative, over Khoshevis in view of one or more of Dewey (US 2,047,580) and/or Matsumoto et al. (either as US 2018/0339818 or as EP 3020649, the former of which is cited herein).
As to claim 5, it is noted that due to the manner in which the claim 5 air exhausting structure is presently recited, it is believed that this claim feature met by one or more structural elements of the Khoshevis fig. 5 sensor system 61, including for example tip 63, outlet 67, fan 68, and/or motor 69, particularly due to this sensor system’s 6:33-34 association with nozzle 31.
In the alternative that it is ultimately determined that Khoshevis does not in fact meet the claim 5 air exhausting structure as outlined above, it is noted that such a structure is disclosed on a nozzle face plate of each of Dewey and Matsumoto for ejection nozzle plates which, like plate 74A of Khoshevis, rest on the upper surface of a container within which they eject/inject material, this structure being provided by each of Dewey and Matsumoto so as to permit air to escape and be displaced from the space into which the material is being injected (see Dewey at least at figs. 2-3 in addition to the corresponding description thereof, and see Matsumoto at least at [0019] in addition to the remaining disclosure where relevant). It is noted that one of ordinary skill in the art would have recognized how such an air exhausting feature might be uniquely applicable to the Khoshevis disclosure in which plate 74A, like the relevant plates of Dewey and Matsumoto, is explicitly disclosed as resting on the upper rim of the surrounding wall structure while supplying material to an underlying open space and exhausting air. It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Dewey and/or Matsumoto into Khoshevis as providing such an air exhausting structure also to the nozzle face plate 74A of Khoshevis so that the same or similar benefit(s) associated therewith may be provided therefor.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshevis as applied to claim 1 above.
As to claim 7, it is noted that although Khoshevis does not specify exact viscosity values for the disclosed the wall-forming and space-filling materials, Khoshevis does imply that the wall-forming material should have higher viscosity than the space-filling material by stating that the former should preferably be a paste with the latter preferably being a liquid (5:17-19). Coupled with MPEP 2144.05(II) outlining differences in such parameters not leading to patentability absent unexpected results, in particular with an obvious to try rationale generally being applicable, it would have been obvious in view of these teachings for one of ordinary skill in the art to have determined optimum or workable viscosity values by routine experimentation so that the paste-like and liquid states for the wall-forming and space-filling materials may best suit the intended purpose of Khoshevis.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshevis as applied to claim 7 above, and further in view of Lower (US 2016/0271876) and/or Kanada (US 2015/0039113).
While Khoshevis does not appear to explicitly disclose the claim 8 sensor and viscosity control, it is noted that it was known in the field of additive manufacturing to adjust material viscosity by controlling nozzle temperature through use of a nozzle temperature sensor (see, for example, Lower at least at [0048] in addition to Kanada at least at [0013] and [0064]-[0066]). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Lower and/or Kanada into Khoshevis so as to provide such a temperature sensor and associated temperature and viscosity control and adjustment to the Khoshevis device as well so that the same or similar benefit(s) associated therewith may be provided therefor. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshevis as applied to claim 1 above, and further in view of Nielsen-Cole (US 2016/0136885).
While Khoshevis does not appear to explicitly disclose the claim 12 use of a common nozzle for ejecting both of the wall-forming and space-filling materials, Nielsen-Cole is recognized as not only pertaining to the field of additive manufacturing, but also for likewise disclosing wall-formation subsequent to space-filling, in addition to using a common nozzle for these operations (see at least figs. 16A-B and 17A-B). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Nielsen-Cole into Khoshevis as providing an art-recognized suitable and/or interchangeable approach to forming the disclosed wall(s) and filling the disclosed space(s) thereof, and/or as providing motivation for example to simplify the Khoshevis device by using a common nozzle such as that of fig. 6 assembly 74.
Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742